Citation Nr: 1526688	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hallux valgus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to September 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In June 2009, November 2011, July 2013, November 2013, June 2014, and January 2015, the Board remanded the claim for additional development.  The issue is, once again, before the Board for adjudication.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay in adjudication of the issue on appeal, there has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore once again stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

In January 2015, in its most recent remand, the Board very clearly requested an adequate medical opinion from a podiatrist, not a general physician.  The AOJ afforded the Veteran a VA examination by a "resident physician" in February 2015.  This physician opined that it was less likely than not that the Veteran's hallux valgus was caused by any in-service injury, event or illness, but there are also indications in his opinion that he applied an improperly strict standard in that he based this determination in part on a finding that the appellant's in-service complaint of sore feet "cannot conclusively be causal of his current diagnosis."  

There is evidence in the record to indicate that the AOJ found it difficult to locate a board certified podiatrist but attempted to obtain an opinion from one after issuing the March 2015 supplemental statement of the case.  However, there is no such opinion in the file.  The Board acknowledges the AOJ's reported difficulty but the Board must once again remand this issue because the AOJ apparently did not succeed in its attempt to follow the Board's remand instructions, or if it did, the requested opinion is not on file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a board certified podiatrist or, if none is available, an otherwise equally qualified examiner, such as an orthopedic surgeon.  (If such opinion has been obtained as a result of the most recent March 2015 request-that opinion if adequate may be associated with the file and further development in this paragraph may not be indicated.)  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  (If it is determined that a response to these questions cannot be entered without additional examination, such examination should be scheduled.)  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which addresses the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hallux valgus is related to any event or injury during his service?  In offering this opinion, the examiner should specifically consider the Veteran's testimony that he experienced symptoms of foot pain during service and continuing to the present day, even though he did not seek treatment for it for many years.  The examiner is reminded that "conclusive" proof is unnecessary to support the Veteran's claim; a probability of 50 percent or more will suffice.

(b) The examiner should discuss whether it is at least as likely as not that the Veteran's pes planus led to the development of hallux valgus during his service and whether there is any medical evidence indicating that the development of hallux valgus occurred after separation from service.  The examiner must also specifically discuss the findings of the June 2007 VA examiner that "flexible pes planus has resulted in progressing to the hallux valgus deformity that [the Veteran] currently has."

(c) Is it at least as likely as not that the Veteran's hallux valgus was aggravated (permanently worsened beyond the natural progression) by his service-connected hammertoes?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

It is pointed out to the examiner that the Veteran is competent to report on his own symptomatology, including symptoms of foot pain.  These lay statements must be considered, and a complete rationale should accompany any opinion provided.

If the examiner cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

If it is concluded by the examiner that a new examination is indicated, the Veteran must be scheduled for a new VA examination with a podiatrist or equally qualified examiner who must address the questions above.

If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655 (2014).

2.  The AOJ must ensure that the opinion report fully complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




